 In the Matter of METAL COVERED DOOR & WINDOWMANUFACTURERSASSOCIATION, ET AL.andUNITED CONSTRUCTIONWORKERS, AFFILIATEDWITH THE C. I. O.Case No. R4619.-Decided June 11, 1941Jurisdiction:steel door manufacturing industry.Investigation and Certification of Representatives:existence of question: em-ployer association refused to accord recognition to union until it is certifiedby the Board; elections necessary.UnitsAppropriate for Collective Bargaining:(1) all production and mainte-nance workers employed by an employer association and its members with-specified exclusions; stipulation as to-(2) chauffeurs and chauffeurs' helpersemployed by an employer association and its members ; stipulation as to.Mr. Hiram S. Hall,of Long Island City, N. Y., for the Associationand the Companies.Mr. Harry Friedson,ofNew YorkCity,for the ConstructionWorkers.Mr. Samuel Cohen,of New York City, for Local 28.Mr. Moe Rosen,of New York City, for Local 137.Breed, Abbott d Morgan,byMr. Thomas E. Kerwin,of New YorkCity, for the Council.Mr. Frederic B. Parkes, 2nd,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEOn May 14 and 31, 1941, respectively, United Construction Work-ers,affiliatedwith the C. I. 0., herein called the ConstructionWorkers, filed with the Regional Director for the Second Region(New York City) a petition and an amended petition' allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Metal Covered Door & Window Manu-facturers Association, New York City, herein called the Association,and its members, General Fireproof Door Corporation, New YorkCity; Biltwell Steel Products Corp., Brooklyn, New York; SuperiorFireproof Door & Sash Company, Inc., New York City; World Steel1At the hearing the petition was amended to include the names of all companies.32 N. L. R. B., No. 110.586 METALCOVEREDDOOR & WINDOW MITGES.587Products. Corporation, New York City; Atlantic Metal Products,Inc., Long Island City, New York; Williamsburg Fire Proof Prod-ucts Corporation, Brooklyn, New York; City Steel Door Corporation,New York- City ; Triangle Steel Products Corp., Brooklyn, NewYork; Superior Steel Door Trim Co., Inc., Corona, New York; AcmeSteel Partition Co., Inc., New York City; and American Steel BuckCorporation, Brooklyn, New York; herein - called the Companies,and requesting an investigation and certification of representatives,pursuant to Section 9 (c) - of the National Labor Relations Act, 49Stat. 449, herein called the Act.On May 29, 1941, the NationalLabor Relations Board, herein called the Board, acting pursuant toSection 9 (c) of the Act, and Article III, Section 3, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,ordered an investigation' and authorized the Regional Director toconduct it and to provide for an appropriate hearing upon due notice.On May 31, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the Association, the Com-panies ,'2 the ConstructionWorkers, and upon Sheet Metal Work-ers International Association, Local No. 137, herein called Local137;.SheetMetalWorkers International Association, Local 28,herein called Local 28; District Council of New York and Vicinityof the United Brotherhood of Carpenters and Joiners of America,A. F. of L., herein called the Council; International Brotherhood ofTeamsters-and Chauffeurs, Local 282, A. F. of L., herein called Local282;3 and International Brotherhood of Teamsters and Chauffeurs,Local 807, herein called Local 807, labor organizations claiming torepresent employees directly affected by the investigation. - Pursuantto notice, a hearing was held on June 4, 1941, before R. N. Denham,the Trial Examiner duly designated by the Chief Trial Examiner.The Association, the Companies '4 the Construction Workers, Local28, Local 137,5 and the Council were represented by counsel or offi-cialrepresentatives and participated in the hearing.6Full op-portunity to be heard, to examine and cross-examine witnesses, andto'introduce evidence bearing on the issues was afforded all parties.During the course of the hearing the Trial Examiner made variousrulings on motions and on objections to the- admission of evidence.2All the Companies were served with notice of hearing except American Steel BuckCorporation,which waived such notice at the hearingLocal 282 did not appear at the hearing* Superior Steel Door Trim Co. Inc.,did not appear at the hearing.It is not a memberof the Association.5Originally,Local 137 had jurisdiction over the production and maintenance employeesof the Companies.However, such employees have recently been transferred to Local 28which now has exclusive jurisdiction over them9Although Local 807 entered an appearance at the outset of the hearing,it later with-drew such appearance for the reason that it did not represent any employees of the Com-panies within the appropriate units. 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board has reviewed the rulings of the Trial Examiner andfinds that no prejudicial errors were committed.The rulings arehereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANIESMetal Covered Door & Window Manufacturers Association is anassociation of employers engaged in the manufacture of steel doorsand bucks.The employer members of the Association are all partiesto this proceeding.The Association acts on behalf of its memberswith respect to their labor relations.We find that the Associationis an employer within the meaning of Section 2 (2) of the Act. Thebusiness operations of the members of the Association are set forthbelow.General Fire-Proof Door Corporation, a New York corporation,is engaged in the manufacture of fireproof doors and steel bucksat its plant in New York City. From December 1, 1940, to May31, 1941, the value of the materials purchased by and shipped to theCompany from points outside the State of New York amounted tomore than $25,000 and constituted more than 50 per cent of the mate-rials purchased by the Company during that period.From Decem-ber 1, 1940, to May 31, 1941, the manufactured products sold andshipped by the Company to points outside the State of New Yorkwere valued at more than $47 and constituted less than 1 per centof the total volume of the Company's sales for that period.Biltwell Steel Products Corporation, a New York corporation, isengaged in the manufacture of steel door frames at its plant inBrooklyn, New York. From December 1, 1940, to May 31, 1941,the value of the materials purchased by and shipped to the Com-pany from points outside the State of New York amounted to morethan $20,000 and constituted more than 75 per cent of the materialspurchased by the Company during that period. From December1, 1940, to May 31, 1941, the manufactured products sold and shippedby the Company to points outside the State of New York were`valued at more than $15,000 and constituted more than 60 per centof the total volume of the Company's sales for that period.Superior Fireproof Door & Sash Company, Inc., a New Yorkcorporation, is engaged in the manufacture of hollow metal doorsand steel frames at its plant in New York City. From December1, 1940, to May 31, 1941, the value of the materials purchased byand shipped to the Company from points outside the State of NewYork amounted to more than $25,000 and constituted approximately '_`.OPAL COVERED DOOR & WINDOW MTGRS.589100 per cent of the total amount of the materials purchased by theCompany during that period. From December 1, 1940, to May31, 1941, the manufactured products sold and shipped by the Com-pany to points outside the State of New York were valued at morethan $10,000 and constituted more than 50 per cent of the totalvolume of the Company's sales for that period.World Steel Products Corporation, a New York corporation, isengaged in the manufacture of metal covered doors and frames atits plant in New York City. From December 1, 1940, to May 31,1941, the value of the materials purchased by and shipped to theCompany from points outside the State of New York amounted tomore than $70,000 and constituted approximately 90 per cent of thetotal volume of the materials purchased by the Company duringthat period.From December 1, 1940, to May 31, 1941, the manu-factured products sold and shipped by the Company to points out-side the State of New York were valued at more than $55,000 andconstituted more than 20 per cent of the total volume of the Com-pany's sales for that period.AtlanticMetal Products, Inc., a New York corporation, is en-gaged in the manufacture of hollow steel doors and frames at itsplant in Long Island City, New York. From December 1, 1940,toMay 31, 1941, the value of the materials purchased by and shippedto the Company from points outside the State of New Yorkamounted to more than $65,000 and constituted more than 50 percent of the total volume of the materials purchased by the Companyduring that period.From December 1, 1940, to May 31, 1941, themanufactured products sold and shipped by the Company to pointsoutside the State of- New York were valued at more than $131,000and constitute more than 30 per cent of the total volume of theCompany's sales for that period.Williamsburg Fire Proof Products Corporation, a New York cor-poration, is engaged in the manufacture of Kalamein doors, Kalameinframes, steel bucks, and steel doors at its plant in Brooklyn, NewYork.From December 1, 1940, to May 31, 1941, the value of the,materials purchased by and shipped to the Company from pointsoutside the State of New York amounted to more than $79,000 andconstituted approximately 67 per cent of the total volume of thematerials purchased by the Company during that period.From De-cember 1, 1940, to May 31, 1941, the manufactured products soldand shipped by the Company to points outside the State of NewYork were valued at more than $1,400 and constituted less than 1per cent of the total volume of the Company's sales for that period.City Steel Door Corporation, a New York corporation, is engagedin the manufacture of Kalamein doors, hollow metal doors, and 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDsteel bucks at its plant in New York City.From December 1, 1940,toMay 31, 1941, the value of the materials purchased by and shippedto the Company from points outside the State of New York amountedtomore than $3,000 and constituted more than 75 per cent of thematerials purchased by the Company during that period. FromDecember 1, 1940, to May 31, 1941, the manufactured products soldand shipped by the Company to points outside the State of NewYork were valued at more than $2,000 and constituted less than 1per cent of the total volume of the Company's sales for that period.Triangle Steel Products Corp., a New York corporation, is en-gaged in the manufacture of hollow metal and metal-clad doors andframes at its plant in Brooklyn, New York. From December 1,1940, to May 31, 1941, the value of the materials purchased by andshipped to the Company from points outside the State of New Yorkamounted to more than $25,000 and constituted more than 90 percent of the, total volume of the materials purchased by the Companyduring that period.From December 1, 1940, to May 31, 1941, themanufactured products sold and shipped by the Company to pointsoutside the State of New York were. valued at more than $10,000and constituted more than 40 per cent of the total volume of theCompany's sales for that period.Acme Steel Partition Co., Inc., a New York Corporation, is ' en-gaged in the manufacture of steel partitions, steel shelving, fireproofdoors, jambs, and trim, and metal bucks at its plant in New YorkCity.From December 1, 1940, to May 31, 1941, the value of thematerials purchased by and shipped to the Company- from pointsoutside the State of New York amounted to more than $10,000 'andconstituted approximately 99 per cent of the total volume of thematerials purchased by the Company during that period.From De-cember 1, 1940, to May 31, 1941, the manufactured products soldand shipped by the Company to points outside the State of NewYork were valued at more than $2,800 and constituted less than 1per cent of the total volume of the Company's sales for that period.American Steel Buck Corporation is a New York corporation, hav-ing its plant in Brooklyn, New York. From December 1, 1940, toMay 31, 1941, the value of the materials purchased by and shippedto the Company from points outside the State of New Yorkamounted to more than $30,000 and constituted 75 per cent of thetotal volume of the materials purchased by the Company during thatperiod.From December 1, 1940, to May 31, 1941, the manufacturedproducts sold and shipped by the Company to points outside theState of New York were valued at more than $6,900 and constitutedapproximately 8.3 per cent of the total volume of the Company'ssales for that period. METAL COVERED DOOR & W'INbOW MFGRiSi.591The Association and its members stipulated that they were en-gaged in commerce within the meaning of Section 2 (6) of the Actand further agreed that they would not contest the jurisdiction ofthe Board in this proceeding.The Association and its membersemploy approximately 600 employees.II.THE ORGANIZATIONS INVOLVEDUnited ConstructionWorkers is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to member-ship employees of the Association and its members.Sheet Metal Workers International Association, Local No. 28, isa labor organization affiliated with the American Federation of La-bor, admitting to membership employees of the Association anditsmembers.District Council of New York and Vicinity of the United Brother-hood of Carpenters and Joiners of America is a labor organizationaffiliated with the American Federation of Labor, admitting tomembership employees of the Association and its members.III. THE QUESTION CONCERNING REPRESENTATIONThe Construction Workers requested the Association to recognizeitas the exclusive bargaining representative of employees of theAssociation and its member units.The Association refused to grantsuch recognition until the Construction Workers should be certifiedby the Board.At the hearing the Association, the Companies, Lo-cal 28, the Construction Workers, and the Council stipulated thatLocal 28, the ConstructionWorkers, and the Council represent asubstantial number of employees of the Companies in the unitofproduction and maintenance employees found below to beappropriate.We find that a question has arisen concerning the representation9f employees of the Association and its members.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Associa-tion and its members described in Section I, above, hasa close,intimate, and substantial relation to trade, traffic, and commerceamong the several States and tends to lead to labor disputesburden-ing and obstructing commerce and the free flow of commerce. 592DECISIONSOF NATIONALLABOR RELATIONS BOARDV.THE APPROPRIATE UNITSThe Association, the Companies, the Construction Workers, Local28, and the Council stipulated at the hearing, and we find, that allproduction and maintenance workers employed by the Associationand its members in the manufacture of doors, bucks, windows, andallied products, excluding architects, engineers, technicians, clericalworkers, draftsmen, supervisory employees, chauffeurs, chauffeurs'helpers, shipping clerks, carpenters and sheet metal workers en-gaged in the manufacture of Kalamein units, workers engaged inoutside construction and installation of separate unit products, andall employees engaged in the installation of separate unit accessorieson any of the said products, constitute a unit appropriate for thepurposes of collective bargaining.The Association, the Companies, the Construction Workers, Local28, and the Council also stipulated at the hearing, and we find, thatall chauffeurs and chauffeurs' helpers employed by the Associationand its members constitute a unit appropriate for the purposes ofcollective bargaining.We further find that these units will insure to employees of theAssociation and its members the full benefit of their right to self-organization and to collective bargaining and otherwise effectuatethe policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning representa-tion can best be resolved by means of elections by secret ballot.TheAssociation, the Companies, the Construction Workers, Local 28, andthe Council urged that the pay roll immediately preceding May 13,1941, be used as a basis for determining eligibility to vote.We shall-grant the request of the parties and shall direct that the employeesof the Association and its members eligible to vote in the electionsshall be those in the appropriate units who were employed duringthe pay-roll period immediately preceding May 13, 1941, subject tosuch limitations and additions as are set forth in the Direction ofElections herein.The three labor organizations also stipulated at the hearing thatif the Board should direct an election in the unit of production andmaintenance employees the labor organizations should be designatedon the ballot as "C. I. 0., A. F. of L., or neither." The labor or-ganizations further stipulated that if the American Federation ofLabor wins the election, it shall be certified by the Board as theJoint American Federation of Labor Building Trades Committeefor the organization of the whole metal door and buck workers in METAL COVERED DOOR & WINDOW MFGR.S'.-593the City of New York, and that if the Congress of Industrial Or-ganizations wins the election, it shall be certified by the Board astheUnited ConstructionWorkers, affiliated with the Congress ofIndustrial Organizations.From the foregoing stipulations it is ap-parent that there is no jurisdictional dispute as to the representationof the production and maintenance employees of the Companies be-tween the two labor organizations which are affiliates of the AmericanFederation of Labor.We shall be guided by the desires of thelabor organizations in our Direction of Elections herein and oursubsequent Certification of Representatives.Neither Local 28 nor the Council desire to be designated on theballot in the election for the unit consisting of chauffeurs and chauf-feurs' helpers.The ConstructionWorkers desire to be designatedon the ballot as "C. I. 0."We shall grant its request.Upon the basis of the above findings'of fact and- upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.Metal Covered Door & Window Manufacturers Association anditsmembers are severally employers within the meaning of Section2 (2) of the Act.2.A question affecting commerce has arisen concerning the repre-sentation of employees of Metal Covered Door & Window Manu-facturers Association, New York City, and its members, within themeaning of Section 9 (c) and Section 2 (6) and (7) of the Act.3.All production and maintenance workers employed by the As-sociation and itsmembers in the manufacture of doors, bucks,windows, and allied products, excluding architects, engineers, tech-nicians, clerical workers, draftsmen, supervisory employees, chauf-feurs, chauffeurs' helpers, shipping clerks, carpenters and sheet metalworkers engaged in the manufacture of Kalamein units, workers en-gaged in outside construction and installation of any of the manu-factured products, and all employees engaged in the installation ofseparate unit accessories on any of the said products, constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.4.All chauffeurs and chauffeurs' helpers employed by the Asso-ciation and its members constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b)of the Act.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela- 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions Act and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended,' itis hereby,DIRECTED that, as part of the investigation authorized by theBoard to determine representatives for the purposes of collective bar-gaining with Metal Covered Door & Window Manufacturers Asso-ciation,New York City, and its members, elections by secret ballotshall be conducted as soon as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Second Region, acting inthismatter as agent for the National Labor Relations Board, andsubject to Article III, Section 9, of said Rules and Regulations,among employees in each of, the following described groups whowere employed by the Association and any of its members duringthe pay-roll period immediately preceding May 13, 1941, includingemployees who did not work during such pay-roll period becausethey were ill or on vacation or in the active military service or train-ing of the United States, or temporarily laid off, but excluding anyemployees who have since quit or been discharged for cause :(1)Among all production and maintenance workers employed inthe manufacture of doors, bucks, windows, and allied products, ex-cluding architects, engineers, technicians, clerical workers, draftsmen,supervisory employees, chauffeurs, chauffeurs' helpers, shippingclerks, carpenters and sheet-metal workers engaged in the manufac-ture of Kalamein units, workers engaged in outside construction andinstallation of any of the manufactured products, and all employeesengaged in the installation of separate unit accessories on any of thesaid products, to determine whether they desire to be representedby C. I.. 0., or by A. F. of L., for the purposes of collective bar-gaining, or by neither; and(2)Among all chauffeurs and chauffeurs' helpers to determinewhether or not they desire to be represented by C. I. 0. for thepurposes of collective bargaining.